Exhibit 10.48

 

LOGO [g643737g68x33.jpg]

 

This MASTER LEASE AGREEMENT (“Master Lease Agreement”) is executed by and
between FIRST AMERICAN COMMERCIAL BANCORP, INC. (“Lessor”) and the Lessee
referenced above (“Lessee”). The parties agree as follows:

1. AGREEMENT OF LEASE. Pursuant to each Lease (as defined below), Lessee leases
from Lessor the equipment, software, fixtures, personal property and/or other
property, together with all replacements, parts, additions, accessories and
substitutions (collectively, the “Equipment”) listed on a unique Equipment
Schedule bearing the number and date specified therein (an “Equipment
Schedule”), as the same may be amended, supplemented or modified from time to
time with the written consent of Lessor and Lessee. Each Equipment Schedule
shall, except as set forth therein, incorporate the terms and conditions of this
Master Lease Agreement and create and constitute a stand-alone lease by Lessor
and Lessee (a “Lease”), which shall be separate and distinct from any other
Lease, Equipment Schedule, agreement, arrangement or understanding that has been
or may be entered into between the Parties, whether or not incorporating the
terms and conditions of this Master Lease Agreement. In the event of a conflict
between an Equipment Schedule and the Master Lease Agreement, the terms of the
Equipment Schedule will prevail.

2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF LESSEE. Lessee hereby
represents, warrants and covenants that, with respect to this Master Lease
Agreement and each Lease executed hereunder: (a) the execution, delivery and
performance by Lessee of this Master Lease Agreement and of such Lease (and all
documents ancillary thereto) have been or as of the date of execution will have
been, duly authorized by all necessary action of Lessee, consistent with its
form of organization, and does not require further approval of or notice to any
other person or entity; (b) each individual executing this Master Lease
Agreement and any documents relating to such Lease on Lessee’s behalf was duly
authorized to do so; (c) this Master Lease Agreement and such Lease (and all
documents ancillary thereto) constitute legal, valid and binding agreements of
Lessee enforceable in accordance with their respective terms; (d) the Equipment
subject to such Lease is personal property and when placed in use by Lessee will
not be or become fixtures under applicable law; (e) any financial statements
furnished by Lessee to Lessor are, and as of the date of delivery will be,
accurate and complete in all material respects and accurately reflect Lessee’s
financial condition on the dates and for the periods covered thereby, and unless
Lessee has advised Lessor in writing to the contrary, each such financial
statement will be prepared in accordance with generally accepted accounting
principles applied on a consistent basis; (f) Lessee is not, and during the
Lease Term will not be, in breach or default of any material term of any loan
agreement or other agreement concerning Lessee’s primary line of credit or
similar loan facility with any bank or other financial institution; (g) the
Equipment subject to such Lease was obtained in an arms-length transaction;
(h) Lessee has the form of business organization indicated above, Lessee’s chief
executive office and address for purpose of notices hereunder is as listed
above, and Lessee is duly organized and existing in good standing under the laws
of the state listed above; (i) Lessee is duly qualified to do business wherever
necessary to carry on its present business and operations and to own its
property; (j) Lessee shall not change its form or state of organization without
Lessor’s prior written consent and the execution of any reasonably requested
documentation and shall immediately notify Lessor of any change of Lessee’s
organizational identification number issued by its state of organization or its
chief executive office and/or notice address; (k) there are no oral or written
agreements that form a part of this Master Lease Agreement or such Lease, except
such written agreements that are signed by duly authorized representatives of
both Lessee and Lessor; and (l) neither Lessee nor any Guarantor: (i) is an
individual, entity or organization identified on (i) any Office of Foreign
Assets Control (“OFAC”) “watch list”, including, without limitation, OFAC’s list
of Specially Designated Nationals and Blocked Persons, or any Federal Bureau of
Investigation “watch list” or Bureau of Industry and Security list of unverified
persons or denied persons, and it is not an affiliation of any kind with such an
individual, entity or organization; (ii) has a shell bank or offshore bank; and
(iii) is a Person or entity resident in or whose funds are transferred from or
through or has operations in, a jurisdiction identified as non-cooperative by
the Financial Action Task Force or sanctioned by OFAC. Each of the foregoing
representations, warranties and covenants shall be deemed reaffirmed as of the
date of execution of each Lease. Lessee acknowledges that Lessor is relying on
Lessee’s representations and warranties and would not enter into any Lease
without such representations and warranties.

3. UNIFORM COMMERCIAL CODE ACKNOWLEDGMENT. Lessee acknowledges that it has
received and approved any written “Supply Contract” covering the Equipment
purchased from the Supplier and that Lessor has informed Lessee, either
previously or pursuant to the applicable Lease, of the following: (a) the
identity of the Supplier; (b) that Lessee may have rights under the Supply
Contract; and (c) that Lessee may contact the Supplier for a description of any
such rights. Each Lease is a

“Finance Lease.” The terms “Finance Lease,” “Supply Contract” and “Supplier” as
used herein have the meanings ascribed to them in Article 2A of the Uniform
Commercial Code (“UCC”). This provision shall survive termination of any Lease.

4. ACCEPTANCE DATE AND LEASE DURATION. This Master Lease Agreement shall be
effective and binding upon the Lessee and Lessor when signed by both parties.
Each Lease shall be effective and binding upon the Lessee and Lessor when both
parties have signed the related Equipment Schedule. Each Lease commences and
rent is due beginning on the date that Lessee certifies in writing to Lessor
pursuant to a Delivery and Acceptance Certificate that all of the applicable
Equipment has been received and accepted by Lessee (“Acceptance Date”). Unless
and until Lessee provides such written authorization, Lessor will not disburse
payment with respect to such Equipment. The base term of each Lease shall
commence on the first day of the calendar month following the Acceptance Date
(such date, the “Base Lease Commencement Date”), and shall continue for the
period set forth in the Equipment Schedule (the “Base Lease Term”) and
thereafter shall continue for successive three-month periods at the rental rate
delineated in the Equipment Schedule (each an “Extended Term”) until terminated
by written notice of either party delivered by regular mail or e-mail to an
appropriate officer of the receiving party at least 90 days prior to the
expiration of the Base Lease Term or Extended Term (together, the period
commencing on the Acceptance Date and continuing through the Base Lease Term and
any Extended Term, the “Lease Term”). All other terms and conditions of any
Lease shall remain in full force and effect during the Lease Term.

5. RENTAL PAYMENTS. Lessee shall pay the rental installments (each a “Rental
Payment”) as and when specified herein and in each Equipment Schedule. EACH
LEASE IS NON-CANCELABLE AND NON-TERMINABLE FOR THE LEASE TERM AND LESSEE’S
OBLIGATION TO PAY ALL RENTAL PAYMENTS AND OTHER AMOUNTS DUE THEREUNDER SHALL BE
ABSOLUTE AND UNCONDITIONAL AND NOT SUBJECT TO DEFENSE, ABATEMENT, DEDUCTION OR
SETOFF AGAINST LESSOR OR ANY ASSIGNEE, TRANSFEREE OR SECURED LENDER OF LESSOR
(EACH AN “ASSIGNEE”) OF ANY AMOUNTS WHATSOEVER. Lessee shall pay the Rental
Payments: (a) from the Acceptance Date to the Base Lease Commencement Date and
through the balance of the Lease Term; (b) to Lessor at the address specified
above unless otherwise instructed by Lessor or its Assignee; and (c) except as
otherwise directed by Lessor in writing, all Rental Payments are due in advance
on the first day of each rental period or portion of a rental period during the
Lease Term (each a “Rental Payment Date”). The Rental Payment due and payable
for portions of a rental period shall be calculated by Lessor on a prorata, per
diem basis. Lessor intends to invoice Lessee at least fifteen days prior to each
Rental Payment Date, but Lessor’s failure to provide an invoice or any other
notice to Lessee relating to any Rental Payment Date shall not in any way
relieve or defer Lessee’s obligation to pay Rental Payments on the applicable
Rental Payment Date. Each Lease constitutes a net lease, it being the intention
of the parties that all costs, expenses and liabilities associated with the
Equipment subject to such Lease and/or its lease shall be borne by the Lessee.
Whenever any amount due under a Lease is not received by Lessor or its Assignee
when due, Lessee shall pay a delinquency charge equal to the lesser of five
percent of the amount then past due or the maximum amount allowed by law, and
such delinquency charge shall continue to apply for each subsequent month the
amount remains unpaid, until Lessor exercises its rights under Section 12(c)
hereof, whereafter interest shall accrue at 1.5% per month.

6. DISCLAIMER OF WARRANTIES: Lessee selected the Equipment subject to each Lease
and represents that all such Equipment is suitable for Lessee’s purposes. LESSOR
IS NOT THE MANUFACTURER, DISTRIBUTOR, LICENSOR OR SUPPLIER OF ANY OF THE
EQUIPMENT. LESSOR MAKES NO EXPRESS OR IMPLIED WARRANTY OR REPRESENTATION, AND
LESSEE HEREBY WAIVES ALL RIGHTS AGAINST LESSOR RELATING TO, ANY WARRANTY,
REPRESENTATION OR OBLIGATION WITH RESPECT TO THE QUALITY, DESIGN, CONDITION,
CAPACITY, VALUE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, PERFORMANCE
OR WORKMANSHIP OF ANY EQUIPMENT OR AGAINST INTERFERENCE BY LICENSORS OR OTHER
THIRD PARTIES, IT BEING AGREED THAT ALL EQUIPMENT IS LEASED “AS IS” AND THAT ALL
SUCH RISKS SHALL BE BORNE BY THE LESSEE. LESSOR DISCLAIMS, AND LESSEE WAIVES,
ANY WARRANTIES CONTAINED IN §§2A-

 



--------------------------------------------------------------------------------

211, 212 AND 213 OF ARTICLE 2A OF THE UCC AND LESSEE WAIVES ANY RIGHT TO DEEM
LESSOR IN DEFAULT PURSUANT THERETO AND ALL OF LESSEE’S RIGHTS AND REMEDIES UNDER
§§2A-508 THROUGH 522 OF ARTICLE 2A OF THE UCC OR OTHER APPLICABLE LAW. If Lessee
has any claims regarding any Equipment, or any other matter arising from
Lessee’s relationship with the Supplier, Lessee must make such claims directly
against the Supplier. For so long as no Event of Default has occurred and is
continuing during the term of any Lease, Lessee shall be the beneficiary of, and
entitled to, any warranty rights from the applicable manufacturer or Supplier as
a result of Lessor’s purchase of the Equipment subject to any Lease, to the
extent permitted by law. The provisions in this section shall survive
termination of any Lease.

7. USE, OPERATION AND MAINTENANCE OF THE EQUIPMENT. During the Lease Term of any
Lease, Lessee shall: (a) permit the Equipment to be kept only at the location
specified in such Lease and used solely by qualified personnel for business
purposes and the purpose for which it was designed and shall, at Lessee’s sole
expense, service, repair, overhaul and maintain each item of Equipment in the
same condition as when received, ordinary wear and tear excepted, in good
operating order, consistent with prudent industry practice and in compliance
with all applicable laws, ordinances, regulations, and conditions of all
insurance policies required to be maintained by Lessee under such Lease and all
manuals, orders, recommendations, instructions and other written requirements as
to the repair and maintenance of such item of Equipment issued at any time by
the vendor and/or manufacturer thereof; (b) maintain conspicuously on any
Equipment such labels, plates, decals or other markings as Lessor may reasonably
require, stating that Lessor is owner of such Equipment; (c) furnish to Lessor
such information concerning the condition, location, use and operation of any
Equipment as Lessor may request; (d) permit any person designated by Lessor to
inspect any Equipment and any records maintained in connection therewith,
provided, however, that the failure of Lessor to inspect any Equipment or to
inform Lessee of any noncompliance shall not relieve Lessee of any of its
obligations hereunder; (e) if any Equipment does not comply with the
requirements of such Lease, Lessee shall, within 30 days of written notice from
Lessor, bring such Equipment into compliance; (f) not use any Equipment, nor
allow the same to be used, for any unlawful purpose; and (g) make no additions,
alterations, modifications or improvements (collectively, “Improvements”) to any
item of Equipment that are not readily removable without causing material damage
to such item of Equipment or which will cause the value, utility or useful life
of such item of Equipment to materially decline. If any such Improvement is made
and cannot be removed without causing material damage or decline in value,
utility or useful life (a “Non-Severable Improvement”), then Lessee warrants
that such Non-Severable Improvement shall immediately become Lessor’s property
upon being installed and shall be free and clear of all liens and encumbrances
and shall become Equipment subject to all of the terms and conditions of the
applicable Lease. All software that is listed on any Equipment Schedule includes
any certificate of authenticity and other media provided in connection with
software, all as delivered with or affixed as a label to the Equipment, all
after-acquired updates, revisions, upgrades, new versions, enhancements,
modifications, derivative works, maintenance fixes, translations, adaptations,
and copies of the foregoing or of the original version of the software whether
obtained from the Supplier, licensor or any source whatsoever, and references in
this Master Lease Agreement or any Lease to software will be interpreted as
references to any and all of the foregoing. All Improvements, other than
Non-Severable Improvements, shall be removed by Lessee prior to the return of
the item of Equipment hereunder or such Improvements shall also become the sole
and absolute property of Lessor without any further payment by Lessor to Lessee
and shall be free and clear of all liens and encumbrances whatsoever. Lessee
shall repair all damage to any item of Equipment caused by the removal of any
Improvement so as to restore such item of Equipment to the same condition that
existed prior to its installation and as required by the applicable Lease.
Lessee, at its own expense, will provide a suitable place for the operation of
the Equipment.

8. PERFORMANCE OF LESSEE’S OBLIGATIONS BY LESSOR: If Lessee fails to perform any
of its obligations under a Lease, Lessor may, at its sole option, perform them
without waiving Lessee’s default. Upon demand, Lessee shall pay to Lessor any
amount paid by Lessor and any expense (including reasonable attorneys’ fees and
costs) or any other liability incurred by Lessor in connection with its
performance of Lessee’s obligations.

9. FURTHER ASSURANCES AND NOTICES. Lessee authorizes Lessor to insert applicable
dates and numbers and such other information as may be necessary to complete all
documentation for a Lease. Prior to Lessor’s acceptance of a Lease, and for the
duration of the Lease Term, Lessee shall promptly provide Lessor with all credit
information reasonably requested by Lessor including, but not limited to
comparative audited financial statements for the most current annual period and
financial statements certified by Lessee’s Chief Financial Officer for the
interim reporting periods. Lessee’s failure to provide such information to
Lessor within ten business days of such request is an Event of Default (as
defined in Section 11 hereof) under each Lease. UNLESS OTHERWISE PROVIDED
HEREIN, ALL NOTICES TO LESSOR OR LESSEE SHALL BE IN WRITING AND SENT VIA
OVERNIGHT MAIL OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESS SHOWN
ABOVE OR SUCH OTHER ADDRESS AS TO WHICH THE OTHER PARTY HAS BEEN NOTIFIED IN
WRITING. Lessee agrees to do or perform such further acts and to obtain, execute
and deliver such additional certificates, waivers, releases, instruments,
control agreements and other documents to effect the purposes of this Master
Lease Agreement and any Lease, to complete and evidence the transactions
contemplated by any Lease, to protect the title, interest and rights of Lessor
or any

Assignee in any Equipment or in any Lease, or to assure performance of Lessee’s
obligations under a Lease. Lessee shall, at Lessor’s request, promptly provide
Lessor with certified resolutions with respect to the transactions contemplated
by any Lease and such other matters, and shall also supply such other documents
as Lessor may reasonably request. Lessee agrees that all communications
concerning disputed debts, including an instrument tendered as full satisfaction
of a debt or as “payment in full” or containing any restrictive endorsement are
to be sent to Lessor’s address set forth above, attention General Counsel, or at
such other address as Lessor may have subsequently provided in writing.

10. UCC FILINGS. Lessee hereby irrevocably authorizes Lessor to file and record,
and appoints Lessor and its agent(s) as Lessee’s attorney-in-fact to execute (if
applicable), file and record such UCC financing statement(s), amendments thereto
and other lien recordation documents with respect to the Equipment subject to
any Lease and/or any other collateral for Lessee’s obligations under such Lease,
ratifies such authorization and appointment with respect to any UCC financing
statements or amendments thereto prior to the date of such Lease and to do all
acts or things that Lessor may deem necessary to protect Lessor’s title and
interest in such Equipment and under such Lease. Lessee hereby covenants and
agrees that it shall not file any corrective or termination statement with
respect to any UCC financing statements recorded by or for the benefit of Lessor
with respect to any Equipment without Lessor’s prior written consent. In order
to secure the payment and performance in full of all of Lessee’s obligations
under each Lease, Lessee hereby grants to Lessor a security interest in all of
the following in which Lessee may now or hereafter have rights: (i) Equipment
subject to all Leases, (ii) any and all property of Lessee now or hereafter in
the possession or control of Lessor, or any affiliate of Lessor, and (iii) any
other collateral in which Lessee has granted to Lessor, or any affiliate of
Lessor a security interest to secure any other obligations, together with all
parts, accessories, accessions and attachments thereto, and all replacements,
substitutions and exchanges (including trade-ins), and all proceeds of the
foregoing, including goods, accounts, chattel paper, documents, instruments,
general intangibles, investment property, deposit accounts, letter of credit
rights and supporting obligations (collectively, the “Collateral”).

11. DEFAULT. The occurrence of any of the following events shall constitute an
“Event of Default”: (a) Lessee or any guarantor, endorser, surety or other
person or entity responsible in whole or part for payment or performance of a
Lease (each a “Guarantor”), fails to pay any Rental Payment or other amount
under such Lease when due and the failure continues for ten days; (b) Lessee or
any Guarantor fails to perform or observe any of the covenants or obligations
in, or with respect to, a Lease (or guaranty thereof) other than as described in
(a) or (j) of this Section 11, and such failure is not cured within ten days
after written notice has been provided to Lessee; (c) Lessee or any Guarantor
makes an assignment for the benefit of its creditors, files any petition or
takes any action under any bankruptcy, reorganization or insolvency laws; (d) an
involuntary petition is filed under any bankruptcy statute against Lessee or any
Guarantor, or any receiver, trustee or custodian is appointed to take possession
of Lessee’s or any Guarantor’s property, unless such petition or appointment is
set aside or withdrawn within sixty days of said filing or appointment;
(e) Lessee or any Guarantor attempts to, or does, remove, transfer, sell,
sublicense, encumber, part with possession of, or sublet any of the Equipment
subject to a Lease; (f) Lessee or any Guarantor attempts to assign or transfer
such Lease or its interest under such Lease or moves any of the Equipment
subject to such Lease from the location(s) set forth on the Equipment Schedule
without Lessor’s prior written consent; (g) Lessee or any Guarantor terminates
its existence or undergoes a sale, buyout, change in control, or change in
ownership of any type, form or manner which, as judged solely by Lessor, results
in a material deterioration in the creditworthiness of Lessee or any Guarantor;
(h) any certificate, statement, representation or warranty provided by the
Lessee or any Guarantor under, in connection with or related to a Lease proves
to be false in any material respect; (i) Supplier terminates a license for
Lessee’s right to use any item of software that is included within the Equipment
subject to a Lease (each a “License”) due to an alleged breach by Lessee of the
terms of the License; (j) Lessee fails to obtain, maintain or otherwise comply
with the insurance coverages required under a Lease; (k) Lessee or any Guarantor
shall default in the payment or performance of any indebtedness or obligation to
any affiliated firm or entity controlling, controlled by or under common control
with Lessor; or (l) Lessee defaults under any real estate lease or mortgage
relating to a location at which items of Equipment are located, but only if the
applicable landlord or mortgagee has commenced exercise of its remedies.

12. REMEDIES. Upon the occurrence of any Event of Default, Lessor may declare
this Master Lease Agreement and any Lease hereunder to be in default and, at
Lessor’s sole discretion, exercise any one or more of the following remedies
with respect to each and any Lease: (a) through legal action, enforce specific
performance by Lessee of the applicable covenants and obligations of such Lease
and/or recover damages for the breach of those covenants or obligations,
including reasonable attorneys’ fees and court costs; (b) cancel such Lease
and/or otherwise terminate Lessee’s rights, but not its obligations, under such
Lease; (c) by notice in writing to Lessee, as liquidated damages for the loss of
a bargain and not as a penalty, accelerate and declare to be immediately due and
payable the Stipulated Loss Value under such Lease, as defined in Section 19
hereof, without any presentment, demand, protest or further notice (all of which
are hereby expressly waived by Lessee), at which time the same shall become
immediately due and payable; (d) require Lessee to return the Equipment subject
to such Lease as provided in Section 17 hereof or Lessor may take immediate
possession of such Equipment, or any part of such Equipment, from Lessee free
from claims by Lessee; (e) sell any or all Equipment subject to such Lease at
public or private sale or otherwise dispose of, hold, use, operate, lease to
others or keep idle

 



--------------------------------------------------------------------------------

such Equipment, all as Lessor in its sole discretion may determine and all free
and clear of any rights of Lessee; (f) remedy such Event of Default, including
making repairs or modifications to the Equipment, for the account and expense of
Lessee, and Lessee agrees to reimburse Lessor for all of Lessor’s costs and
expenses; (g) apply any deposit or other cash collateral or sale or remarketing
proceeds of any Collateral to such Lease at any time to reduce any amounts due
to Lessor; (h) terminate or cause the Supplier to terminate any applicable
License(s) and/or suspend provision of any applicable services financed under a
Lease; (i) require Lessee to cease use of and delete all software subject to a
License from Lessee’s computer systems; and (j) exercise any other right or
remedy which may be available to Lessor under applicable law. Except for the
notice provided in Section 12(c), notice of Lessor’s intention to accelerate,
notice of acceleration, notice of nonpayment, presentment, protest, notice of
dishonor, or any other notice whatsoever are hereby waived by Lessee and any
Guarantor. Interest on the Stipulated Loss Value under any Lease shall accrue at
the lesser of 1.5% per month, or the maximum rate allowed by law, from the date
declared due until paid in full. The exercise of any of the foregoing remedies
by Lessor under or on account of any Lease will not constitute a termination or
cancellation of such Lease unless Lessor so notifies Lessee in writing. At any
sale of the Equipment under any Lease pursuant to this Section 12, Lessor may
bid for the Equipment. Notice required, if any, of any sale or other disposition
by Lessor shall be satisfied by the mailing of such notice to Lessee at least
ten (10) days prior to such sale or other disposition. In the event Lessor takes
possession and disposes of the Equipment subject to any Lease, Lessor shall give
Lessee credit for any sums received by Lessor from such disposition after
deduction of the expenses of sale or lease. Termination of a Lease under this
Section 12 shall not affect Lessee’s duty to perform Lessee’s obligations under
such Lease to Lessor in full. In the event Lessor seeks to take possession of
any or all of the Equipment (or Collateral as defined herein) by court process,
Lessee further irrevocably waives to the fullest extent permitted by law any
bonds and any surety or security relating thereto required by any statute, court
rule or otherwise as an incident to such possession. Lessee agrees to reimburse
Lessor on demand for any and all costs and expenses incurred by Lessor in
enforcing its rights and remedies under any provision of this Section following
the occurrence of an Event of Default under a Lease, including, without
limitation, reasonable attorney’s fees, the costs of repossession, storage,
insuring, re-letting, selling and disposing of any and all Equipment subject to
such Lease, all pre-judgment and post-judgment actions taken by Lessor and all
actions taken by Lessor in any bankruptcy proceeding involving the Lessee, such
Equipment and/or any Guarantor. Lessor reserves a right of set-off in all
deposits and/or other amounts which are held by Lessor and in which Lessee has
rights (collectively, “Deposits”) and Lessee authorizes Lessor to charge or
setoff all sums owing by Lessee to Lessor against any and all such Deposits.
Lessor’s remedies hereunder shall not be deemed exclusive, but each shall be
cumulative and in addition to any other remedy referred to above or otherwise
available at law or equity. Waiver of any default or breach of any Lease shall
not be construed as a waiver of subsequent or continuing defaults or breaches.

13. INDEMNITY. Lessee assumes liability for and agrees at its own expense to
indemnify, hold harmless and defend Lessor and any Assignee, and their
respective employees and agents (each an “Indemnitee”), on a net after-tax basis
from and against any and all claims, liabilities, losses, damages, and expenses
(including attorneys’ fees and legal expenses) of every kind or nature arising
out of or in connection with: (a) any Lease, including but not limited to, any
Lessee breach of a representation or warranty, Event of Default and/or
proceeding in bankruptcy with respect thereto; (b) the manufacture, ordering,
purchase, delivery, installation, ownership, selection, possession, leasing,
operation, use, maintenance, transportation and return of the Equipment subject
to such Lease (including latent and other defects, whether or not discoverable
by Lessee or Lessor); (c) any claims based on strict tort liability or warranty
and any claim for patent, trademark or copyright infringement, and (d) any claim
relating to any interruptions of service, loss of business or consequential
damages (collectively, “Claims”). Lessee shall not be required to indemnify an
Indemnitee against Claims to the extent such Claims result directly from the
gross negligence or willful misconduct of such Indemnitee. The indemnities in
this Section 13 shall survive termination of any Lease.

14. ASSIGNMENT OF THE LEASE AND/OR EQUIPMENT. LESSOR MAY ASSIGN

ANY OF ITS RIGHTS IN ANY LEASE AND/OR THE EQUIPMENT SUBJECT TO SUCH LEASE TO AN
ASSIGNEE, AND LESSEE HEREBY CONSENTS TO SUCH ASSIGNMENT AND FURTHER AGREES AS
FOLLOWS: (A) ASSIGNEE DOES NOT ASSUME ANY OF THE OBLIGATIONS OF LESSOR UNDER
SUCH LEASE, HOWEVER LESSOR SHALL REMAIN LIABLE FOR SAME; (B) LESSEE SHALL PAY
ALL ASSIGNED RENTAL PAYMENTS AND OTHER AMOUNTS DUE UNDER SUCH LEASE
UNCONDITIONALLY, WITHOUT OFFSET, AND LESSEE FURTHER AGREES THAT SUCH RENTAL
PAYMENTS AND OTHER AMOUNTS SHALL BE PAYABLE NOTWITHSTANDING ANY DEFENSE OR
COUNTERCLAIM WHATSOEVER, WHETHER BY REASON OF BREACH OF SUCH LEASE, THE EXERCISE
OF ANY RIGHT UNDER SUCH LEASE, OR OTHERWISE, WHICH LESSEE MAY NOW OR HEREAFTER
HAVE AGAINST LESSOR (LESSEE RESERVES ITS RIGHT TO HAVE RECOURSE DIRECTLY AGAINST
LESSOR ON ACCOUNT OF ANY SUCH DEFENSE OR COUNTERCLAIM); (C) LESSEE SHALL PROVIDE
LESSOR WITH A COPY OF ANY NOTICES SENT BY LESSEE TO ASSIGNEE UNDER SUCH LEASE;
(D) SUBJECT TO AND WITHOUT IMPAIRMENT OF LESSEE’S LEASEHOLD RIGHTS IN AND TO THE
EQUIPMENT, LESSEE SHALL HOLD THE EQUIPMENT FOR THE BENEFIT OF ASSIGNEE TO THE
EXTENT OF THE ASSIGNEE’S RIGHTS THEREIN; AND (E) SUCH ASSIGNMENT DOES NOT CHANGE
LESSEE’S OBLIGATIONS UNDER SUCH LEASE, NOR DOES IT INCREASE THE BURDEN AND RISKS
IMPOSED ON LESSEE. WITHOUT

THE PRIOR WRITTEN CONSENT OF LESSOR, LESSEE SHALL NOT ASSIGN OR CONVEY ITS
INTEREST IN ANY LEASE OR THE EQUIPMENT SUBJECT TO SUCH LEASE IN ANY FORM OR
MANNER INCLUDING, BUT NOT LIMITED TO, AN ASSIGNMENT DUE TO A SALE, MERGER,
LIQUIDATION, SUBLEASE, LEVERAGED BUYOUT, CHANGE OF OWNERSHIP OR CHANGE IN
CONTROL.

15. DISPUTE RESOLUTION, EXCLUSIVE VENUE AND JURY WAIVER. THIS MASTER LEASE
AGREEMENT HAS BEEN AND EACH LEASE WILL HAVE BEEN MADE, EXECUTED AND DELIVERED IN
THE STATE OF ILLINOIS, AND, EXCEPT FOR LOCAL FILING REQUIREMENTS, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS
(EXCLUSIVE OF ITS CONFLICT OF LAWS PRINCIPLES). THE PARTIES HEREBY AGREE THAT
THE EXCLUSIVE VENUE FOR ANY LAWSUIT OR OTHER LEGAL PROCEEDING ARISING OUT OF OR
IN ANY WAY RELATING TO ANY LEASE SHALL BE THE FEDERAL AND STATE COURTS LOCATED
IN COOK COUNTY, ILLINOIS (OR SUCH OTHER VENUE AS MAY BE SELECTED BY LESSOR OR
ITS ASSIGNEE THAT BEARS A REASONABLE RELATIONSHIP TO THE DISPUTE BETWEEN THE
PARTIES) (THE “SELECTED VENUE”). LESSEE HEREBY CONSENTS TO PERSONAL JURISDICTION
IN THE SELECTED VENUE AND AGREES THAT IT WILL NOT FILE ANY LAWSUIT OR OTHERWISE
INITIATE ANY LEGAL PROCEEDING RELATING TO OR IN ANY WAY ARISING OUT OF ANY LEASE
IN ANY VENUE OTHER THAN THE SELECTED VENUE. EACH OF LESSEE AND LESSOR AGREES TO
WAIVE ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATING IN
ANY WAY TO ANY LEASE. LESSEE SHALL FILE ANY CLAIM THAT IT MAY HAVE AGAINST
LESSOR THAT ARISES OUT OF OR IN ANY WAY RELATES TO ANY LEASE WITHIN ONE YEAR
AFTER SUCH CLAIM FIRST ARISES OR FOREVER WAIVE AND BE BARRED FROM ASSERTING SUCH
CLAIM.

16. OWNERSHIP OF THE EQUIPMENT. The Equipment subject to each Lease is, and
shall remain, the personal property of Lessor. Lessor at all times retains
ownership, title and control over Lessee’s right to use such Equipment in
accordance with the terms of such Lease. Lessee shall protect and defend, at its
own expense, Lessor’s title and/or rights in such Equipment against all claims
and liens and shall keep such Equipment free and clear of all such claims and
liens. To the extent software subject to a Lease is subject to a License, Lessee
acknowledges that the License is being provided to Lessee solely because of
payments made by Lessor to the Supplier and, accordingly, Lessee agrees that
Lessor has an interest in the License and Lessee’s use of the software is
contingent upon payment of the Rental Payments to Lessor. Lessee agrees that it
will not surrender, transfer or modify the License without first obtaining the
written consent of Lessor.

17. RETURN OF EQUIPMENT. At the expiration of the applicable Lease Term,
provided Lessor receives at least 90 days advance written notice of Lessee’s
election to do so, Lessee may exercise any applicable end of term option set
forth in the applicable Equipment Schedule (if any), or return all but not less
than all the Equipment subject to the applicable Lease as provided for herein.
If Lessee elects to return such Equipment, Lessee will provide Lessor with the
required written notice, discontinue the use of such Equipment and prior to the
expiration of the applicable Lease Term, at Lessee’s own expense, return such
Equipment, with all cables and other materials as originally furnished by
Supplier, to a location within the United States in accordance with the
Equipment return instructions provided by Lessor. If such Equipment is not
returned to Lessor on time and in Eligible Condition (as defined below), the
applicable Lease Term shall continue and Lessee shall continue to be obligated
to pay Rental Payments (in the amount last in effect under the applicable Lease)
and otherwise perform all of its obligations thereunder, until such time as
Lessee causes such Equipment to be returned to Lessor in Eligible Condition or
Lessor elects to cancel the applicable Lease in its sole discretion, whereupon,
the Stipulated Loss Value of such Equipment not returned shall be immediately
due and payable, and with respect to items of Equipment returned but not in
Eligible Condition, Lessee shall pay Lessor the lesser of the Stipulated Loss
Value or the amount reasonably determined by Lessor as necessary to cause such
Equipment to be in Eligible Condition. In the event that Lessee returns items of
Equipment, but retains and continues use of items of software comprising
Equipment, the items so returned shall be deemed not in Eligible Condition and
Lessor shall be entitled to ongoing Rental Payments in the amount specified on
the applicable Equipment Schedule and all rights and remedies provided herein.
Equipment shall be in “Eligible Condition” upon its return to Lessor if each of
the following conditions is satisfied: (a) the Equipment is in good working
order (normal wear and tear excepted), is capable of performing all functions
that such Equipment could perform when delivered to Lessee and is otherwise in
salable condition; (b) the Equipment includes all engineering modifications,
hardware upgrades, and other alterations required by the manufacturer or
Supplier for maintenance eligibility during the applicable Lease Term, and in
the case of software, Lessee will destroy all intangible software items, and
deliver to Lessor all tangible items constituting software, including any
certificate of authenticity and other media provided in connection with
software, all as delivered with or affixed as a label to the Equipment; and
(c) the Equipment is certified as eligible for a service contract by the
manufacturer of the Equipment or by a service organization satisfactory to
Lessor. Lessee shall arrange and pay for such inspection, repairs or
modifications as are required to cause Equipment to be in Eligible Condition. At
Lessor’s request, Lessee will also certify in a written form acceptable to
Lessor that: all tangible software has been delivered to Lessor, all intangible
copies of the software have been destroyed, Lessee has not retained the software
in any form, and Lessee will not use the software after termination of the
applicable Lease. When returned, all data and other information stored on hard
drives and other media storage devices

 



--------------------------------------------------------------------------------

(“Stored Data”) shall have been securely overwritten and destroyed beyond
recovery using advanced wiping techniques (such process being referred to as
“Data Erasure”), or if Lessee does not wish to perform the Data Erasure itself,
Lessee shall so notify Lessor, and Lessor will arrange for the Data Erasure to
be performed at such location at Lessee’s sole risk and expense. If Data Erasure
is not technically feasible, Lessee may remove and destroy the applicable hard
drives and other media devices, and in such event the drives and devices shall
be deemed to have suffered a Casualty Occurrence and shall be subject to the
provisions of Section 19 hereof. LESSOR MAKES NO REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO DATA ERASURE OR THE
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF ANY DATA ERASURE
PROCEDURES OR SERVICES.

18. INSURING THE EQUIPMENT. During the Risk Period associated with a Lease, as
defined in Section 19 below, Lessee shall at its own expense obtain and
maintain: (a) commercial general liability insurance (naming Lessor and its
assigns as additional insured) for bodily injury and property damage resulting
from the maintenance, use or transportation of the Equipment subject to such
Lease, with minimum limits of $1,000,000 per occurrence; and (b) property and
casualty insurance (naming Lessor and/or any Assignee as sole loss payee)
covering all risks of loss or damage to such Equipment from any cause
whatsoever, including, without limitation, fire and theft, in an amount not less
than the greater of the Stipulated Loss Value or replacement value thereof. All
insurance will be from an insurer and in a form and amount satisfactory to
Lessor. Lessee shall deliver to Lessor the certificates of such insurance (and
each renewal or replacement thereof) and evidence of the payment of the premiums
for such insurance policies. All policies will provide for a lender’s loss
endorsement in favor of Lessor and any Assignee, that no cancellation or
material modification of such insurance shall be effective without thirty days
prior written notice to Lessor and that, in respect of the interests of Lessor
and any Assignee, no such insurance policy shall be invalidated by any action or
inaction on the part of Lessee.

19. RISK OF LOSS TO THE EQUIPMENT. Lessee hereby assumes all risk of loss,
damage or destruction for whatever reason to the Equipment subject to each Lease
from the earlier of the date on which such Equipment is ordered or Lessor pays
the purchase price of such Equipment, and continuing to the expiration of the
applicable Lease Term and, if Lessee does not exercise an option to acquire such
Equipment, the return of such Equipment to Lessor in Eligible Condition (the
“Risk Period”). If during the Risk Period all or any portion of an item of
Equipment is lost, stolen, destroyed, damaged beyond repair or rendered
permanently unfit for use for any reason, or in the event of any condemnation,
confiscation, theft or seizure or requisition of title to or use of such item
(each a “Casualty Occurrence”), Lessee shall immediately inform Lessor in
writing. On the next succeeding Rental Payment Date under the applicable Lease,
Lessee will, at Lessor’s option, either: (a) replace the Equipment subject to
the Casualty Occurrence with like-kind equipment acceptable to Lessor or any
Assignee, free and clear of any liens or rights of other parties, and continue
to pay all Rental Payments without interruption as such become due, or (b) pay
to Lessor an amount equal to the Stipulated Loss Value for the Equipment subject
to the Casualty Occurrence. Upon payment of the Stipulated Loss Value to Lessor,
the Rental Payments shall cease to accrue and the applicable Lease shall
terminate, but in each case only with respect to the Equipment subject to the
Casualty Occurrence. In the case of software, the erasure, inoperability or
other incapacity of the software is also deemed a Casualty Occurrence. Insurance
proceeds received by Lessor as a result of a Casualty Occurrence will be applied
to the Stipulated Loss Value or to reimburse Lessee for the purchase of
replacement Equipment.

The term “Stipulated Loss Value” with respect to any item of Equipment on any
Rental Payment Date during the applicable Lease Term shall be an amount equal to
the sum of: (a) all Rental Payments and other amounts then due and owing to
Lessor under the applicable Lease, together with all accrued interest and late
charges thereon calculated through and including the date of calculation; plus
(b) all Rental Payments then remaining unpaid for the applicable Lease Term;
plus (c) the amount of any purchase obligation with respect to such item of
Equipment or, if there is no such obligation, then the fair market value of such
item of Equipment at the end of the applicable Lease Term, as estimated by
Lessor in its sole but reasonable discretion; plus (d) any tax and/or other
indemnification amounts becoming due as a result of the loss, cancellation of
the Lease and/or Event of Default, with (b) and (c) being discounted to net
present value as of the date of calculation at a discount rate equal to the
1-year Treasury Constant Maturity rate as published in the Selected Interest
Rates table of the Federal Reserve statistical release H.15(519) for the week
ending immediately prior to the original Acceptance Date for such Lease. If less
than all of the Equipment subject to a Lease is involved in a Casualty
Occurrence (the “Casualty Equipment”), the applicable Stipulated Loss Value (and
reduction in the remaining Rental Payments) shall be determined by Lessor on a
prorata basis in accordance with the amount funded by Lessor with respect to the
Casualty Equipment as a percentage of the total amount originally funded by
Lessor for such Lease.

20. TAXES. All assessments and taxes (except those based upon the net income of
Lessor) which may now or hereafter become due or are imposed upon the purchase,
ownership, leasing, sale, possession, use and/or disposal of the Equipment
subject to any Lease by a governmental authority are to be paid by Lessee and
Lessee shall indemnify Lessor against all penalties, charges, interest and costs
imposed with respect thereto. Lessee authorizes Lessor to add to the amount of
each Rental Payment, any sales, use or leasing tax that may be imposed on or
measured by the Equipment cost or such Rental Payment. If Lessee is a tax-exempt
entity, Lessee may provide Lessor with the appropriate tax exemption
certificates and Lessor will apply any such tax-exempt status to the applicable
Lease. While Lessee will be responsible for payment of all personal property
taxes, Lessor will file personal property tax

returns. Lessor is not responsible for contesting any valuation of, or tax
imposed on the Equipment subject to any Lease (but may do so strictly as an
accommodation to Lessee) and will not be liable or accountable to Lessee
therefor. Lessor retains all federal and state tax credits or benefits relating
to the Equipment subject to any Lease.

21. MISCELLANEOUS. By Lessee’s execution of this Master Lease Agreement or any
Lease, Lessee assigns to Lessor any and all rights Lessee may have under any
purchase order(s) issued by Lessee in regard to the Equipment subject to such
Lease. All agreements, representations and warranties contained in a Lease, or
in any document or certificate delivered pursuant to or in connection with such
Lease, which have accrued but not been fully satisfied shall expressly survive
the termination of such Lease. If any provision of a Lease is determined by
competent authority to be unenforceable, such determination shall not invalidate
the remaining provisions of such Lease and any such unenforceability in one
jurisdiction shall not render such provision unenforceable in any other
jurisdiction. To the extent permitted by applicable law, Lessee waives any
provision of law that renders any provision this Master Lease Agreement or any
Lease prohibited or unenforceable in any respect. Time is of the essence for
each Lease and each provision thereof. Any signature, execution and delivery of
any document or instrument may be satisfied, in Lessor’s sole discretion and to
the extent permitted by the UCC, by authentication of such document or
instrument as a record within the meaning of Article 9 of the UCC. A photocopy,
printed electronic image or facsimile of this Master Lease, any Equipment
Schedule and/or any related document that includes copies of the signatures of
the parties hereto shall be legally admissible under the “best evidence” or
other similar rule of evidence and shall be treated as an original document and
proof of the agreement between the parties. This Master Lease and any and all
ancillary documents may be electronically and/or digitally executed. The USA
Patriot Act establishes minimum standards of account information to be collected
and maintained by Lessor and its affiliates. This federal law requires all
financial institutions to obtain, verify, and record information that identifies
each person or legal entity that opens an account or establishes a relationship
with a financial institution. Specifically, this means that when you start a
relationship or open an account with Lessor, Lessor will ask you for your name,
address, date of birth for personal accounts, and other information, such as
your tax identification number, to allow Lessor to identify you. Lessor may also
ask to see the driver’s license, passport, and other identifying documentation
of the person(s) who executes the lease documents.

EACH LEASE CONTAINS THE ENTIRE AGREEMENT BETWEEN LESSOR AND LESSEE WITH RESPECT
TO THE SUBJECT MATTER THEREOF. EACH LEASE CAN ONLY BE MODIFIED IN WRITING, WITH
SUCH MODIFICATION SIGNED BY AN AUTHORIZED REPRESENTATIVE OF BOTH LESSEE AND
LESSOR. NO ORAL OR OTHER WRITTEN AGREEMENTS, REPRESENTATIONS OR PROMISES SHALL
BE RELIED UPON BY, OR BE BINDING ON, LESSOR AND/OR LESSEE UNLESS MADE A PART OF
SUCH LEASE BY A WRITTEN MODIFICATION SIGNED BY AN AUTHORIZED REPRESENTATIVE OF
BOTH LESSEE AND LESSOR. BY SIGNING BELOW, THE SIGNER CERTIFIES THAT HE OR SHE
HAS READ THIS MASTER LEASE AGREEMENT, INCLUDING ALL ATTACHED PAGES, AND IS
AUTHORIZED TO SIGN ON BEHALF OF LESSEE.

 

Accepted by Lessee: AFFIRMATIVE INSURANCE COMPANY By: /s/ Joseph G. Fisher Name:
   Joseph G. Fisher    Title:    Date: President    December 27, 2013

 

Accepted by Lessor: FIRST AMERICAN COMMERCIAL BANCORP, INC. By: /s/ Courtney
Dioguardi Name:    Courtney Dioguardi    Title:    Date: Senior Vice President
   December 30, 2013

 



--------------------------------------------------------------------------------

EQUIPMENT SCHEDULE NO. 01

 

Lessee    Equipment Location AFFIRMATIVE INSURANCE COMPANY    AFFIRMATIVE
INSURANCE COMPANY Street Address    Street Address 4450 Sojourn Drive    11707
Miracle Hills Drive City    State    County    Zip Code    City    State   
County    Zip Code Addison    TX    Dallas    75001    Omaha    NE    Douglas   
68154 Contact       Telephone    Contact       Telephone John P. Killacky   
(708)233-8290    John P. Killacky       (708)233-8290

 

Quantity

  

Description

1    Property Administration/Point of Sale System and third party software
licenses, consulting, design and implementation services, together with all
modifications, upgrades, customizations, enhancements, and substitutions as more
fully described in the Bill of Sale dated December 26, 2012 between Lessee and
Pacific Western Equipment Finance, a division of Pacific Western Bank

This Equipment Schedule No. 01 dated December 31, 2013 (“Equipment Schedule”)
incorporates the terms and conditions of that certain Master Lease No. 2013415
dated December 30, 2013 (“Master Lease”) by and between FIRST AMERICAN
COMMERCIAL BANCORP, INC. (“Lessor”) and AFFIRMATIVE INSURANCE COMPANY (“Lessee”)
(the Equipment Schedule and Master Lease as incorporated therein, the “Lease”).
Lessor hereby leases to Lessee and Lessee hereby leases from Lessor the
above-described items of Equipment for the Lease Term and on terms and
conditions set forth herein. In the event of any conflict between the terms of
the Master Lease and the terms of this Equipment Schedule, the terms of this
Equipment Schedule shall prevail.

If applicable, for purposes of this Equipment Schedule and all ancillary
documents, the terms defined in the Master Lease as “Delivery Order and
Acceptance Certificate” and “Authorization Date” are hereby revised to be
“Delivery and Acceptance Certificate” and “Acceptance Date,” respectively.

 

Base Lease Term

 

18 Months

   Lessee shall pay Lessor a nonrefundable advance rental payment in the amount
of $285,257.66 which is applied to the last payment due under the Lease. Billing
is monthly.   

Monthly Rental Payment

 

$285,257.66, plus applicable taxes

 

Accepted by Lessee    Accepted by Lessor AFFIRMATIVE INSURANCE COMPANY    FIRST
AMERICAN COMMERCIAL BANCORP, INC. By /s/ Joseph G. Fisher    By /s/ Courtney
Dioguardi Name       Name    Joseph G. Fisher       Courtney Dioguardi    Title
   Date    Title    Date President    December 30, 2013    Senior Vice President
   December 31, 2013

 



--------------------------------------------------------------------------------

ADDENDUM TO EQUIPMENT SCHEDULE

This Addendum (“Addendum”) is supplemental to and made a part of Equipment
Schedule No. 01, issued pursuant to and incorporating the terms of that certain
Master Lease Agreement No. 2013415 dated December 30, 2013, each by and between
AFFIRMATIVE INSURANCE COMPANY (“Lessee”) and FIRST AMERICAN COMMERCIAL BANCORP,
INC. (“Lessor”) (together forming the “Lease”). Capitalized terms used in this
Addendum without definition shall have the meanings set forth in the Lease,
unless the context hereof otherwise specifically requires. This Addendum is to
be construed as supplemental to, and part of, the Lease. In the event of any
inconsistency between the Lease and this Addendum, the terms and provisions of
this Addendum shall prevail. Notwithstanding the terms and conditions contained
in the Lease, and to the limited extent hereof, the parties agree as follows:

1. As collateral for the performance when due of all Lessee’s obligations to
Lessor, including but not limited to Lessee’s obligations under the Lease,
Lessee hereby covenants to obtain on or before January 15, 2014 (the “Compliance
Date”) and maintain during the remainder Term of the Lease a letter of credit in
an amount, form, content and issued by a financial institution, all as may be
acceptable to Lessor in its sole discretion (the “Letter of Credit”). The Letter
of Credit shall name Lessor, its successors and assigns as beneficiary, and
shall be in an original amount of not less than $5,000,000.00. Upon the
occurrence of an Event of Default, Lessor shall, in addition to any and all
other available remedies, be entitled to draw upon the full (or any lesser)
amount of the Letter of Credit then remaining. The failure to obtain and/or
maintain the Letter of Credit as provided herein shall constitute an immediate
Event of Default. Provided no Event of Default or material adverse change in
Lessee’s financial condition, business prospects, management or ownership has
occurred, as determined by Lessor in Lessor’s sole judgment, the Letter of
Credit shall automatically reduce as provided therein.

2. As an accommodation to Lessee, Lessor has agreed to fund $4,572,970.34 (the
“Escrow Amount”) into escrow pending Lessee’s obtaining the Letter of Credit and
the satisfaction of any and all other terms and conditions set for in the Escrow
Agreement dated December 30, 2013 (the “Escrow Agreement”) by and between Lessor
and Lessee. The Escrow Amount represents reimbursement to Lessee for the cost of
the Equipment subject to the Lease, less a nonrefundable rental payment to be
applied to the Lessee’s last rental payment under the Lease ($4,858,228.00,
minus $285,257.66). Upon satisfaction in full of all conditions set forth in the
Escrow Agreement, the Escrow Amount, less any fees payable to the escrow agent,
shall be released to Lessee in full payment for the Equipment. Lessee’s failure
to obtain the Letter of Credit and satisfy any and all other conditions in the
Escrow Agreement on or before the Compliance Date shall constitute an Event of
Default, provided that Lessor may at Lessor’s sole discretion, agree to extend
the Compliance Date. If the conditions set forth in the Escrow Agreement for the
release of escrowed funds to Lessee have not been satisfied as of the Compliance
Date, Lessor may deem the Lease cancelled, whereupon Lessor shall be entitled to
immediately recover all amounts held in escrow pursuant to the Escrow Agreement
and, as liquidated damages, retain all Rental Payments received from Lessee.
Upon cancellation of the Lease, Lessee shall have no further obligation to pay
Rental Payments, provided that the terms and conditions which survive
termination or cancellation shall remain in effect.

Except as specifically modified by this Addendum, all terms and conditions
contained in the Lease shall remain in full force and effect.

IN WITNESS WHEREOF the parties hereto, by their authorized signatories, have
executed this Addendum at the date set forth below their respective signatures.

 

Accepted by:

  

Accepted by:

Lessee       Lessor    AFFIRMATIVE INSURANCE COMPANY    FIRST AMERICAN
COMMERCIAL BANCORP, INC. By /s/ Joseph G. Fisher    By /s/ Courtney Dioguardi
Name       Name    Joseph G. Fisher       Courtney Dioguardi    Title    Date   
Title    Date President    December 30, 2013    Senior Vice President   
December 31, 2013

 



--------------------------------------------------------------------------------

DELIVERY AND ACCEPTANCE CERTIFICATE

 

Lessee          AFFIRMATIVE INSURANCE COMPANY       Street Address          4450
Sojourn Drive          City    State    County    Zip Code Addison    TX   
Dallas    75001 Contact       Telephone    John P. Killacky       (708)233-8290
  

 

Monthly Rental Payment    Sales/Use Tax    Acceptance Date $285,257.66, plus
applicable taxes    EXEMPT    12/31/2013

Lessee hereby certifies that as of December 31, 2013 (“Acceptance Date”) all of
the equipment, software, fixtures, personal property and/or other property,
together with all replacements, parts, additions, accessories and substitutions
(collectively, “Equipment”) referred to in Equipment Schedule No. 01 (“Equipment
Schedule”) issued pursuant to that certain Master Lease Agreement No. 2013415
dated as of December 30, 2013 (“Master Lease”) by and between the above-named
“Lessee” and FIRST AMERICAN COMMERCIAL BANCORP, INC. (“Lessor”) (the Equipment
Schedule and Master Lease as incorporated therein, the “Lease”) has been
delivered to and been received by Lessee, that all installation or other work
necessary prior to the use thereof has been completed, that the Equipment has
been examined by the Lessee and is in good operating order and condition and is
in all respects satisfactory to Lessee, and that the Equipment is accepted by
the Lessee for all purposes under the Lease. Lessee represents and warrants that
the Equipment Location set forth in the Lease is correct. By its execution and
delivery of this Delivery and Acceptance Certificate, Lessee hereby reaffirms
all of the representations, warranties and covenants contained in the Lease as
of the date hereof, and further represents and warrants to Lessor that no Event
of Default, and no event or condition which with notice or the passage of time
or both would constitute an Event of Default, has occurred and is continuing as
of the date hereof. Lessee further certifies to Lessor that Lessee has selected
the Equipment and has received and approved the purchase order, purchase
agreement or supply contract under which the Equipment will be acquired for all
purposes of the Lease.

ACCORDINGLY, LESSEE AUTHORIZES LESSOR TO PAY THE APPLICABLE VENDOR(S) FOR THE
EQUIPMENT. Lessee also certifies that billing is appropriate, per Sections 4 and
5 of the above referenced Master Lease.

Notwithstanding the foregoing, Lessee and Lessor acknowledge that for the
purposes of this Equipment Schedule, the Base Lease Commencement Date shall be
January 1, 2014 and no rental payments will be due from the Acceptance Date to
the Base Lease Commencement Date.

 

Lessee AFFIRMATIVE INSURANCE COMPANY By /s/ Joseph G. Fisher Name Joseph G.
Fisher Title President

 

1/31/13



--------------------------------------------------------------------------------

$1.00 PURCHASE OPTION

ADDENDUM

This Addendum is supplemental to and made a part of the Equipment Schedule
No. 01 (the “Equipment Schedule”) issued pursuant to and incorporating the terms
of that certain Master Lease No. 2013415 dated December 30, 2013 (the “Master
Lease”) by and between AFFIRMATIVE INSURANCE COMPANY (“Lessee”) and FIRST
AMERICAN COMMERCIAL BANCORP, INC. (“Lessor”) (the Equipment Schedule and Master
Lease as incorporated therein, the “Lease”).

Capitalized terms used in this Addendum without definition shall have the
meanings set forth in the Lease, unless the context hereof otherwise
specifically requires. This Addendum is to be construed as supplemental to, and
part of, the Lease. In the event of any inconsistency between the Lease and this
Addendum, the terms and provisions of this Addendum shall prevail.
Notwithstanding the terms and conditions contained in the Lease, and to the
limited extent hereof, the parties agree as follows:

PURCHASE OPTION

Upon Lessee’s satisfaction of all obligations required under the Lease, and
provided that no Event of Default has occurred and is continuing, Lessee may
purchase all, but not less than all, of the Equipment from Lessor for U.S. One
Dollar ($1.00). Upon Lessee’s satisfaction of all obligations under the Lease,
and payment of U.S. One Dollar ($1.00) to Lessor, Lessor shall transfer all
right, title and interest Lessor may have in and to the Equipment to Lessee free
and clear of all liens and encumbrances created by Lessor, but otherwise on an
AS-IS, WHERE-IS basis without representation or warranty of any kind and with
all faults. This purchase option shall be null and void unless the terms and
conditions contained herein are specifically adhered to.

IN WITNESS WHEREOF the parties hereto, by their authorized signatories, have
executed this Addendum at the date set forth below their respective signatures.

 

ACCEPTED BY:

  

ACCEPTED BY:

Lessee       Lessor    AFFIRMATIVE INSURANCE COMPANY    FIRST AMERICAN
COMMERCIAL BANCORP, INC. By /s/ Joseph G. Fisher    By /s/ Courtney Dioguardi
Name       Name    Joseph G. Fisher       Courtney Dioguardi    Title    Date   
Title    Date President    December 30, 2013    Senior Vice President   
December 31, 2013

 

 

1-31-2013



--------------------------------------------------------------------------------

 

REIMBURSEMENT AUTHORIZATION

AFFIRMATIVE INSURANCE COMPANY (“Lessee”) is the lessee under Equipment Schedule
No. 01 (the “Lease”) issued pursuant to and incorporating the terms and
conditions of that certain Master Lease Agreement No. 2013415 dated as of
December 30, 2013 with FIRST AMERICAN COMMERCIAL BANCORP, INC. (“Lessor”).
Lessee has paid the applicable vendor(s) all or a portion of the purchase price
of the Equipment subject to the Lease (each an “Equipment Payment” and
collectively, the “Equipment Payments”) in anticipation of entering into the
Lease and being reimbursed by Lessor for such Equipment Payment(s). The
Equipment associated with the Equipment Payments consists of software, services
and other related costs. Upon Lessor’s receipt of all necessary documentation
and satisfaction of all terms and conditions established by Lessor relating to
the commencement of the Lease, Lessor shall: (a) reimburse Lessee the amount(s)
specified below; and (b) such Equipment shall be subject to the Lease. The
Lessee hereby irrevocably authorizes and directs Lessor to reimburse Lessee for
the Equipment Payment(s), as set forth below:

 

AMOUNT OF EQUIPMENT PAYMENT     

TO BE REIMBURSED TO LESSEE

  

EQUIPMENT PAYMENT MADE IN REFERENCE TO:

$4,858,228.00    Bill of Sale dated December 26, 2012 between Lessee and Pacific
Western Equipment Finance, a division of Pacific Western Bank

Lessee hereby confirms, represents and warrants to Lessor that the Lessee is the
only entity which has made Equipment Payments with respect to the Equipment and
that no other entities, aside from the applicable vendors of the Equipment, are
due amounts with respect to the Equipment Payments.

 

Lessee: AFFIRMATIVE INSURANCE COMPANY     Lessor: FIRST AMERICAN COMMERCIAL
BANCORP, INC. By:  

/s/ Joseph G. Fisher

    By:  

/s/ Courtney Dioguardi

Name:   Joseph G. Fisher     Name:   Courtney Dioguardi Title:   President    
Title:   Senior Vice President Date:   December 30, 2013     Date:   December
31, 2013